Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
In 1856 the defendant was engaged in carrying passengers from the port of San Francisco, in this State, to San Juan del Sur, in Nicaragua, and the action is brought for the breach of a contract to convey the plaintiff, Mary A. Jones, who was then unmarried, from the former to the latter port, and for wrongs and injuries sustained by her in consequence "of the violation of the agreement. The grievances complained of were occasioned by the voluntary action of the owners and agents of the defendant, and on the trial of the case the plaintiffs were permitted to present the whole matter for the consideration of the jury. They were allowed to show, among other things, that the contract was fraudulent in its inception, and that great mental and bodily suffering had been produced by the peculiar circumstances attending its infraction. The evidence established a most aggravated case of hardship and oppression, and a verdict was rendered for S3,800 damages. It is objected that the rule of damages adopted by the Court below was *496erroneous, and the validity of this objection is the principal question submitted for our determination.
In actions founded upon a breach of contract, the common law adheres with great tenacity to the rule which excludes all inquiry into the motive or animus of the contracting parties, and limits the damages to the direct pecuniary loss resulting from the breach. But there are instances, says Chitty, in which the defendant may be regarded in the light of a wrong-doer in breaking his contract, and where this is the case a greater latitude is allowed the jury in assessing the damages. (Chitty on Cont. 767.) It was held by the Constitutional Court of South Carolina, in an action of assumpsit, that the existence of fraud was sufficient to warrant the jury in departing from the ordinary rule upon this subject. “ Assumpsit,” said the Court, “ is nomen generalissamwm, under which a great variety of special cases are embraced. It 'includes every case by simple contract, whether in the nature of a warranty, a promise to pay money, or an undertaking to do or perform any act from whence a promise, either express or implied, can arise. The damages to be recovered must always depend on the nature of the action and the circumstances of the case. The difference of opinion which seems to exist on the subject, we apprehend has" arisen from confounding the distinctions between the different forms of assumpsit. In an action for money had and received, the actual amount of money received, with interest in some cases, should be the measure of damages. In an action for goods, or any specific chattel, sold and delivered, the value of the thing sold; and so in all other cases which furnish a standard by which the jury can be governed. But in cases of fraud, and other cases merely sounding in damages, the jury may give a verdict to the whole amount of the injury sustained, or imaginary damages.” (Rose v. Beattie, 2 Nott & McCord, 538.) This case was subsequently approved in Garrett v. Stuart (1 McCord, 514). Sedgwick, in his work on the measure of damages, combats this doctrine with great earnestness and ability. After discussing the matter at some length, he says: “ On the whole, therefore, notwithstanding the cases cited in the notes, and the authority of the tribunals by which they are decided, I conclude that so long as our present forms of action and rules of *497pleading and evidence exist, their clear and irresistible result is, that the damages in actions of contract are to be limited to the consequence of the breach of the contract alone, and that no regard is to be had to the motives which induce the violation of the agreement.” (Sedg. on Dam. 208.) But in a note on the same page, he adds: “lam far from desiring to express any opinion in favor of the doctrine of the text; on the contrary, if the plaintiff in an Anglo-Saxon Court of justice shall ever be permitted to state his complaint according to the actual facts, and not be compelled to use an unmeaning formula, I can see no reason, greatly as legal relief would be thus extended, why exemplary damages should not be given for a fraudulent and malicious breach of contract, as well as for any other willful wrong.”
In the present case, it is not important to inquire which of these opinions, in relation to the rule at common law, is correct. The injuries complained of were of such a character that redress may undoubtedly be obtained in some form, and under our practice there is no reason why the plaintiffs should be compelled to resort to different actions for the relief to which the law entitles them. We have but one form of action, and nothing more is required than a statement in ordinary language of the facts relied upon for a recovery. The statute makes no distinction in matters of form between actions of contract and those of tort, and relief is administered without reference to the technical and artificial rules of the common law upon this subject. Different causes of action may be united in the same complaint, and the only restrictions upon the pleader in this respect are those imposed by the statute. Our system of pleading is formed upon the model of the civil law, and one of its principal objects is to discourage protracted and vexatious litigation. It is the duty of the Courts to assist as far as possible in the accomplishment of this object, and it should not be frittered away by the application of rules which have no legitimate connection with the system. The provisions for avoiding a multiplicity of suits are to be liberally and beneficially construed, and we see no reason why all matters arising from and constituting part of the same transaction should not be litigated and determined in the same action. Causes of complaint differing in their nature, and having no con*498nection with each other, cannot be united, but the object of this rule is to prevent the confusion and embarrassment which would necessarily result from the union of diverse and incongruous matters, and it has no application to a case embracing a variety of circumstances so connected as to constitute but one transaction. The statute provides that a claim for injuries to the person shall not be joined with a claim for injuries to character. In a case in New York, involving the construction of a similar provision in the code of that State, it was held that a demurrer to the complaint, the facts stated being sufficient to sustain an action either for assault and battery or for slander, was not well taken. The Court said : “ The complaint, in fact, contains but a single cause of action. The allegations relate to a single transaction. The complaint purports to give the history of one occurrence, and no more. This history embraces what was done and what was said on the occasion. Each constitutes a part of the res gestm. What is alleged to have been done, would, if established upon the trial, sustain an action for personal injury. What is alleged to have been said, would, if established upon the trial, sustain an action for injury to the reputation. The whole together, constituting as it does but a single transaction, makes but a single cause of action. The plaintiff brings his action upon the whole case, to recover damages for the compound injury he has sustained. * * When it comes to trial, all that was said and all that was done become the proper subjects of investigation, and a single verdict adjusts the rights of the parties.” (Brewer v. Temple, 15 How. Pr. 286.) In Robinson v. Flint (16 How. Pr. 240) a cause of action in tort was united with a cause of action on contract, and it appearing that these causes of action arose out of the same matter, it was held that they were properly united. The code contains a special provision upon this subject, but we think that the effect of our statute is the same, and that the construction would not be altered by the incorporation of a similar provision. Having adopted a system which rejects all distinctions in matters of form, it would be folly to subject it to the operation of rules founded upon distinctions of this nature. Every action under our practice may be properly termed an action on the case, and it would seem that any ground of relief which can be regarded as a part of the case, may with propriety be included in the action.
*499These views are decisive of the questions presented in this case, and there is no necessity for a more particular reference to the points made by counsel. The objections to the verdict are based upon the distinction at common law between actions of contract and those of tort, and this distinction, and the rules founded upon it, are alike inapplicable to our practice. The plaintiffs have brought their suit upon the whole case, to recover damages not only for the breach of the contract, but.for the wrongs and injuries committed by the owners and agents of the defendant in that connection. The defendant is liable for all the damages resulting from these causes, and there is certainly no impropriety in adjusting the whole matter in one controversy. There was no error in permitting the plaintiffs to give evidence of the fraud practised in the inception of the contract. The tendency of the evidence on this point was to show a predetermination not to carry out the agreement, and there is no doubt that this was a proper subject of consideration in connection with the tortious acts. subsequently committed. If these acts were such as the law could not recognize for the. purposes of redress, the admission of this evidence would probably be sufficient to reverse the judgment; but under the circumstances we do not see upon what principle it could have been rejected. It was proper that the whole case should be submitted to the jury, and damages awarded commensurate with the injuries sustained. It was a case of unmitigated hardship, and the acts complained of were not only unnecessary, but without any excuse or palliation whatever. They were acts of willful oppression, and it would be a reproach to the law if nothing could be recovered but the’ mere pecuniary loss resulting from the breach of the contract.
We think that no principle of law has been violated, and that the jury exercised proper discretion in assessing the damages.
Judgment affirmed.